DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-10, 17 and 21-32 in the reply filed on  31 January 2022 is acknowledged.
Duplicate Claims
Applicant is advised that should claims 28 and 31  be found allowable, claims 10 and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 15-17 and 22-28  are  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2013/0274149A1 (Lafitte).
Regarding claims 9, 10, 16, 24 and 28, Lafitte teaches a treatment fluid comprises an aqueous medium  such as a brine and  a nanocellulose ([0089] and [0090]),  wherein the nanocellulose  includes nanofibrils derived from wood product or sugar beet([0004], [0033], [0036], [0051], [0089] and [0149]),  and nanocellulose may be surface-modified noncovalently with the use of adsorbing surfactants ([0024] and [0046]). 
Regarding claims 17 and 23, Laffite teaches the treatment fluid is a foamed hydraulic cement slurry comprising  surfactants  and a gas  to foam the cement ([0140] and [0145]), wherein the surface 
Regarding claim 22, Laffite teaches the nanocellulose can have rod-like shape ([0036]). 
Regarding claim 25, Laffite teaches that the nanocellulose is present in an amount of 0.1 wt. to about 5 wt.% of the treatment fluid ([0056]), which meets the claimed amount. 
Regarding claim 26, Laffite teaches the treatment fluid comprises a hydratable polymer ([0089] and [0092]), which meets the limitation of gelling agents. 
Regarding claims 15 and  27, Laffite teaches that the treatment fluid comprises hydraulic cement  such as Portland cement, pozzolan cements, etc. ([0139], [0143] and [0150]). 

Claims 9, 10, 13, 16, 21, 24, 25 and 28-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  US Patent 6224663 (Cantiani).
Regarding claims 9, 16, 21 and 24, Cantiani teaches a suspension comprises  water and  a powder (col.11, line 20-25),  wherein the powder is obtained by drying a homogenous mixture of cellulose nanofibrils and  additives including  cationic or amphoteric surfactants (col.3, line 35-45, col. 7, line 40-50  and col.10, line 3-10), which anticipates the claimed nanofibril cellulose additive with surfactants adsorbed onto the surface. 
Regarding claims 10, 13 and 28-29, Cantiani teaches  the cellulose nanofibril is derived from beetroot pulp (col. 4, line 25-30), and the surfactant includes quaternary ammonium  and betaines (col.7, line 63-col.8,line 20).  
Regarding claim 25, Cantiani teaches that the powder is redispersed at 0.3 wt.%  in distilled water (col. 13, line 63-65), which meets the claimed amount. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Laffite.
The teachings of Laffite are set forth above.
While teaching that  the nanocellulose may be surface-modified noncovalently with the use of adsorbing surfactants ([0024] and [0046]), Laffitte does not disclose the instantly claimed  ratio.  However, a person of ordinary skill in the art would have been motivated to adjust the amount of the adsorbing surfactant and the nanocellulose  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Claims 12 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cantiani as evidenced by US2018/0179435A1 (AL-Bagoury).
The teachings of Cantiani are set forth above. 

One of ordinary skill in the art at the time the invention was made would have found it obvious to include the powder of the instantly claimed size  range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 32, it is known that a single cellulose nanofibril has a diameter of around 3 nm and a length of 1-100 µm as evidenced by Al-Bagoury ([0007]), which meets the claimed diameter and overlaps with the claimed length. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the nanofibril of the instantly claimed length  since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele.
Claims 13, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Laffite as applied to claims 9, 10, 14-17, 22-28  and 30  above, and further in view of US Patent 6063738 (Chatterji), which is listed in Applicant’s information disclosure statement.
 The teachings of Laffite are set forth above.
While teaching a foamed hydraulic cement slurry treatment fluid  comprising  foaming additives/surfactants  ([058] and [0145]), Laffite does not expressly discloses the instantly claimed foaming surfactant. 
Chatterji teaches that a single universal additive comprised of a mixture of an ethoxylated alcohol ether sulfate, an alkyl or alkene amidopropyl betaine and an alkyl or alkene amidopropyl dimethylamineoxide surfactant can provide improved foaming and stabilizing of well cement slurries (col. 2, line 20-63), which meet the claimed foaming surfactant, anionic and/or amphoteric surfactant.
At the time the  invention was made it would have been obvious for a person of ordinary skill in the art to employ the mixture of an ethoxylated alcohol ether sulfate, an alkyl or alkene amidopropyl betaine and an alkyl or alkene amidopropyl dimethylamineoxide surfactant of Chatterji in the method of Laffite.  The rationale to do so would have been the motivation provided by the teachings of Chatterji that to do so would predictably provide improved foaming and stabilizing of well cement slurries (col. 2, line 20-63), which is desired by Laffite ([0058] and [0145]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a foaming stabilizing surfactant.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766